Buchanan and Whittle, JJ.,
dissenting:
We cannot concur in the opinion of the court in this case.
*786By act of tlie General Assembly of Virginia, approved March 4, 1890, the Vinton-Roanoke Light and Water Company was chartered for the purpose of supplying and furnishing light to the town of Vinton, Roanoke county, Virginia, and to such persons, partnerships, and corporations residing or doing business therein and in the neighborhood thereof as might desire to use the same. The court in its opinion has construed the word “neighborhood,” as used in this charter, to include the city of Roanoke, a wholly distinct and separate municipality from the village of Vinton, distant therefrom several miles, and with a population of 40,000.
We understand the rule to be that the powers of such corporations, clothed with the right of eminent domain, are to be clearly defined; and that such powers are not to be extended by intendment beyond the reasonable import of the language used. As was said by the Supreme Court of the United States in Rice v. Railroad Company, 1 Black’s Rep. 358, at p. 380, 17 L. Ed. 147, “if the meaning of the words be doubtful in a grant, designed to be a general benefit to the public, they shall be taken most strongly against the grantee and for the government, and therefore should not be extended by implication in favor of the grantee beyond the natural and obvious meaning of the words employed'; and if those do not support the right claimed, it must fall. Any ambiguity in the terms of the contract, say the court in the case of the Richmond R. R. v. The Louisa R. R. Co., 13 How. 81 [14 L. Ed. 55], must operate against the corporation and in favor of the public, and the corporation can claim nothing but what is given by the act. Perrine v. Chesapeake Canal Co., 9 How. 192 [13 L. Ed. 92]. Taken together, these several cases may be regarded as establishing the general doctrine that whenever privileges are granted to a corporation and the grant comes under revision in the courts, such privileges *787are to be strictly construed against the corporation and in favor of the public, and that nothing passes but what is granted in clear and explicit terms. Ohio Life and Trust Co. v. Debolt, 16 How. 435 [14 L. Ed. 997]; Com. v. The Erie and N. E. Railroad Co., 27 Penn. 339; Stourbridge v. Wheeley, 2 Barn. & Ad. 792; Parker v. Great W. Railway Co., 7 M. & Gr. 253.”
This rule, it seems to us, is specially applicable to. a public service corporation, which not only possesses the power of eminent domain, but also owes important duties to the public. The language of the charter should, therefore, be sufficiently explicit to leave no reasonable doubt .as to what part of the public are entitled to demand their .service.
“To constitute a public use the public must have a legal night to the use or service for which the property is taken. Where property is taken by private corporations or in■dividuals, it must not only appear that the purpose of the taking is a public use, but also that the public have a right to that use independent of the will of the condemning party.” 1 Lewis on Eminent Domain (3rd ed), sec. 313.
In point of definiteness the language of the present' charter falls far short of legal requirement. The territory intended to be included by the word “neighborhood” is not only indefinite in itself, but it is impossible of ascertainment.
As was said by the Supreme Court of Massachusetts in Thomas v. Mansfield, 10 Pick, 364, 367: “The grant in -question was made to the inhabitants of a certain neighborhood, but the neighborhood is not defined with sufficient ■certainty, and its exact limits have not been ascertained.” It was held that title under such grant could not be sustained.
In other words, the term “neighborhood” has no technical legal signification, and, in common parlance, no fixed limitation as to distance, and is too uncertain to confer *788the powers sought to be exercised under this charter. Rice v. Sims, 3 Hill (S. C.), pp. 5, 7; Aliso Water Co. v. Baker, 95 Cal. 268, 270, 30 Pac. 537.
In Esterly v. Cole, 3 Comstock (3 N. Y.), 502, 505, it is said that the word “neighborhood” meant the town or place where the plaintiff carried on business, and not a different town or place.
It is inconceivable, we think, that the legislature could have intended by the use of the word “neighborhood,” as employed in this charter, to include the city of Roanoke, or that a water company chartered to supply the little town of Vinton and persons, etc., in its “neighborhood” could be compelled to furnish water to the thirty or forty thousand persons residing and doing business in that city. If the water company could not be compelled to do this under its charter (and that it could not seems clear to .us), then it would not have the right under its power of eminent domain to condemn property in order to perform contracts entered into with the people and corporations of that city to furnish them water. For it clearly appears that there is no necessity for condemning the property of the plaintiff, in error, except for the purpose of enabling it to keep and perform its contracts in supplying water to the people and corporations in the city of Roanoke. Since its obligation to furnish water in that city results from contractual relations and not from charter provisions imposing such duty — a duty which it could be compelled to perform — it follows, as it seems to us, that this is a clear case of taking private property for private use, contrary to the law of the land and the fundamental principles of a republican government. Fallsburg v. Alexander, 101 Va. 98, 43 S. E. 194, 61 L. R. A. 129, 99 Am. St. Rep. Miller, &c., v. Town of Pulaski, 109 Va. 137, 142, 63 S. E. 880, 22 L. R. A. (N. S.) 552.

Affirmed.